DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant argues Burnside does not disclose a plurality of tubes disposed about an outer wall of the stent.  Examiner respectfully disagrees.  As shown in Figure 1 and again in Figures 4-5, the stent of Burnside comprises numerous individual tubes (112).  These tubes are described in Paragraph [0016] as being separate elements.  The tubes are further described in Paragraph [0058] forming an over and under configuration, and each portion of the tubes that are in the “over” configuration are also on the outer wall of the stent.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14, 16, 17 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnside (US Patent Publication 2004/0098095).
As to claims 1, 12 and 21, Burnside discloses in Figure 1 a medical device comprising a stent (110) configured to move between first and second configurations (Paragraph [0002]), a plurality of tubes (112) disposed about the outer wall of the stent (Figure 1) in a helical pattern (Paragraph [0016]), the tubes are biodegradable (Paragraph [0006]) and comprise lumens (Figures 10a-10f) with therapeutic agents (Paragraph [0066]). The self-expandable and flexible stent shortens when it expands and will allow the tubes to be separated in the first configuration and contacting one another in the second configuration (Paragraphs [0007] and [0015]).
As to claims 2 and 13, Burnside discloses a covering (120).
As to claim 3, Burnside discloses the tubes comprise a planer surface that contacts the outer wall of the stent (Figures 1 and 10a-10f).
As to claim 4, Burnside discloses oblong cross sections (Figure 12).
As to claims 5 and 14, Burnside discloses a liquid, gel or powder (Paragraph [0066]).
As to claims 6 and 23, Burnside discloses the diameter of the first configuration is about 30-50% of the second configuration (Paragraph [0016]).
As to claims 7 and 8, Burnside discloses the self-expandable and flexible stent shortens when it expands and will allow the tubes to be separated in the first configuration and contacting one another in the second configuration (Paragraphs [0007] and [0015]).
As to claims 9 and 22, Burnside discloses the tubes are biodegradable (Paragraph [0006]).
As to claims 10, 16 and 24, Burnside discloses the tubes are permeable or semi- permeable (Paragraph [0066]).
As to claims 11 and 17, Burnside discloses the tubes are capable of rupturing after being expanded (Paragraphs [0008]-[0012] and [0062]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774